DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 09/19/2022.
Claims 3, 5-6, 10-14, 19, 21, 25-29, 32, 35-37, 41, 43-46, 48, 49, and 51-53 were previously cancelled.
Claims 1-2, 4, 7-8, 16-18, 30,-31, 33, 38, 47, and 50 are amended.
Claims 54-55 are newly added.
Claims 1, 2, 4, 7-9, 15-18, 20, 22-24, 30, 31, 33, 34, 38-40, 42, 47, 50, and 54-55 are currently pending and have been examined. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7-9, 15-18, 20, 22-24, 30, 31, 33, 34, 38-40, 47, 50, and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54-55, 57-60, 62-63, 65, 67-70, 72, and 97 of copending Application No. 17/497,378  in view of Bentley et al. (US 2013/0211774 A1).
Claims 1-2, 15, and 20 of the instant application are not patentably distinct from claim 54 of application ‘378 except the instant claims recite the additional limitation of prompting a subject to perform a shooting protocol. By contrast, the claims of application ‘378 recite identifying a shooting protocol.  Nevertheless, Bentley et al., which like the instant invention is discloses a computerized system analyzing a subject’s motion to recommend sporting equipment, teaches prompting a subject to perform a shooting protocol (FIG. 1G; ¶ [0003] “Embodiments for example prompt for and accept movement to determine the distance and/or speed between two locations and/or through a rotation”; ¶ [0013] “Embodiments of the invention enable a fitting system for sporting equipment using an application that executes on a mobile device, for example a mobile phone, to prompt and accept motion inputs from a given motion capture sensor to measure a user's size, range of motion, speed and/or acceleration”).  The invention defined in the instant claims (i.e. prompting) would have been an obvious variation of the invention defined in application ‘378 because prompting is already shown in the prior art.  The simple substitution of one known function for another producing a predictable result renders the variation obvious. 
The below claims of the instant application are not patentably distinct from…
… the below claims of application ‘378.
1-2, 15, and 20
54
4 and 7-8
55
9
56
16-17
57
18 and 54-55
58
22
62
23
63
24
65
30
59
31
60
33
67
34 and 40
68
38
69
39
70
47
72
50
97

The table below illustrates the instant claims and the corresponding claims of application ‘378 to which they are not patentably distinct from.  The Examiner notes independent claims 47 and 50 are similarly an obvious variation of respective claims 72 and 97 of application ‘378 in view of Bentley by the same rationale provided above. 
This is a provisional nonstatutory double patenting rejection.
EXAMINER NOTE: Upon further consideration of the claims in light of the disclosure, the claims are considered to be directed to an abstract idea without significantly more, and a such a rejection is set forth below.
Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 7-9, 15-18, 20, 22-24, 30-31, 33-34, 38-40, 42, 47, 50, and 54-55 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
 Under Step 1 of the 2019 PEG the claimed invention, the instant claims fall within the four statutory categories of invention identified by 35 U.S.C. 101.  In the instant case, claims 1-2, 4, 7-9, 15-18, 20, 22-24, 30-31, 33-34, 38-40, 42, and 54-55 are directed to a method, and claim 47 and 50 are directed to systems. Claims 1 and 47 are parallel in nature, therefore, the analysis will use claim 1 as the representative claim. A separate analysis of claim 50 is below.
	In Step 2A Prong One, it must be considered whether the claims recite a judicial exception.  In the instant case, representative claim 1 recites abstract concepts, including: prompting a subject to perform a shooting protocol corresponding to a sequence of shots taken with a hockey stick, wherein the shooting protocol is characterized by execution of a sequence of hockey shots including at least one wrist shot and at least one slap shot;  … determine at least one performance indicator; and determining at least one recommended hockey stick feature based at least in part on the at least one performance indicator.
Similarly, claim 50 recites abstract concepts including: to product images representative of execution of a shooting protocol by a subject with a hockey stick; … to extract parameters from the images, to prompt a subject to perform a shooting protocol characterized by execution of a sequence of shots including at least one wrist shot and at least one slap shot before execution thereof by the subject, and to output … a hockey stick recommendation for the subject that is based on the parameters and on the shooting protocol.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “recommending an item of equipment”.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, determining an item recommendation or features of an recommended item are certain methods of organizing human activity because these are marketing or sales activities and behaviors.  Therefore, claims 1, 47, and 50 recite an abstract idea.
	If it is determined that the claims recite a judicial exception, then in Step 2A, Prong 2 of the 2019 PEG, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  This is the question of whether a claim is “directed to” a judicial exception.  As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
In the instant case, claims 1 and 47 recite the additional elements including: gathering sensed data from a sensor corresponding to the subject’s taking of the shots with the hockey stick; processing sensed data in accordance with the shooting protocol; and a processor coupled to the sensor and configured to gather sensed data from the sensor.  
Claim 50 recites additional elements including: a camera configured to produce images representative of execution of a shooting protocol by a subject with a hockey stick; an I/O interface; and a processor connected to the camera via the I/O interface and configured to extract parameters.
The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data, or simply adding a general purpose computer/components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more (MPEP 2106.05(f)).  The Specification provides on page 53 that the terms used to describe the disclosed system components are intended to correspond to any component which is functionally equivalent, even though not structurally equivalent to the exemplary structure.  In other words, the technology used to implement the invention is not specific to the claim, and merely provides instruction to apply the abstract idea to general computer components.  Additionally, the steps of gathering and processing sensed data from the sensor and using a camera to produce images are considered insignificant extra-solution activity which does not provide a meaningful limit to the abstract idea (see “mere data gathering steps” in MPEP 2106.05(g)).  Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application.  Claims 1, 47, and 50 are thus directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a general computer components. The invention as claimed merely automates “recommending an item of equipment” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the abstract process to implementation via computers/software.  Therefore, the additional elements, alone or in ordered combination, do not render the claim as being significantly more than the underlying abstract idea, and the claims 1, 47, and 50 are ineligible. 
Dependent claim 2 recites additional elements including: a graphical user interface of  the computer.  Similar to the additional elements identified above, the graphical user interface is described in ordinary terms and merely used as a tool in performance of the abstract idea.  Furthermore, communicating information (i.e. receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional computer activity by the Courts (see MPEP 2106.05(d)).  Accordingly, claim 2, considered both individually and as a combination, is ineligible.
Dependent claim 16 recites additional elements including: obtaining data from at least one inertial motion sensor attached to equipment of the subject.  Similar to the additional elements identified above, the inertial motion sensor is described in ordinary terms and merely used as a tool in performance of the abstract idea.  The limitation of “attached to” is high level and does not provide sufficient structural description to amount to more than the idea of an outcome.  Furthermore, communicating information (i.e. receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional computer activity by the Courts (see MPEP 2106.05(d)).  Accordingly, claim 16, considered both individually and as a combination, is ineligible.
Dependent claim(s) 4, 7-9, 15-18, 20, 22-24, 30-31, 33-34, 38-40, 42, and 54-55 merely further limit the abstract idea by further characterizing the abstract idea,  without reciting any further additional elements.  Therefore, claims 4, 7-9, 15-18, 20, 22-24, 30-31, 33-34, 38-40, 42, and 54-55 are ineligible for the same reasons as identified with respect to the independent claims.  



Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 2, 4, 8-9, 15-17, 33-34, 38-40, 42, 47, 50, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2013/0211774 A1 [previously recited]) in view of Wu, Tong-Ching Tom. "The Performance of the Ice Hockey Slap and Wrist Shots: The Effects of Stick Construction and Player Skill.".

Claim 1, Bentley discloses a computer-implemented method for recommending an item of equipment, comprising:
 prompting a subject to perform a shooting protocol corresponding to … shots taken with a hockey stick (¶ [0013] “Embodiments of the invention enable a fitting system for sporting equipment … to prompt and accept motion inputs from a given motion capture sensor to measure a user's size, range of motion, speed and/or acceleration”; ¶ [0014] “In one or more embodiments, the application is further configured to prompt the first user to couple the motion capture sensor to a piece of equipment and prompt the first user to move the piece of equipment through a movement”; ¶ [0079] “piece of equipment … for example to a golf club, or baseball bat, tennis racquet, hockey stick, weapon, stick, sword, or any other piece of equipment for any sport”); 
gathering sensed data from a sensor corresponding to the subject's taking of the shots with the hockey stick (¶ [0014] “prompt the first user to move the piece of equipment through a movement. The application is further configured to accept a third motion capture data from the motion capture sensor for the movement via the wireless communication interface and calculate a speed for the movement based on the third motion capture data.”; ¶ [0026] “One or more embodiments of the invention enable Elasticity Inertia or EI measurement of sporting equipment and even body parts for example.  Placement of embodiments of the sensor along the shaft of a … hockey stick … enables measurement”);
processing the sensed data in accordance with the identified shooting protocol to determine at least one performance indicator (¶ [0079] “ Mobile computer 101 stores images/video of the user and receives the motion capture data for the events/hits/shots/motion and the location of the event on the course and subsequent shots and determines any parameters for each event, such as distance or speed at the time of the event and then performs any local analysis and display performance data on the mobile device.”); and 
determining at least one recommended hockey stick feature based at least in part on the at least one performance indicator (¶ [0076] “In one or more embodiments, the application is configured to calculate a correlation at 1187 between the distance and the speed for the first user with respect to a plurality of other users and present information associated with an optimally fit or sized piece of equipment associated with other users” and “The system may then search through the closest parameter users and choose the one with the maximum or minimum performance or score or distance of hitting, etc., and select the make/model of the piece of equipment for presentation to the user”; ¶ [0079] “piece of equipment … for example to a golf club, or baseball bat, tennis racquet, hockey stick, weapon, stick, sword, or any other piece of equipment for any sport”).
Bentley does not disclose limitations associated with the shooting protocol being characterized by execution of a sequence of hockey shots including a wrist shot and a slap shot.  However, Wu [Symbol font/0x2D]which like Bentley is directed to examining various types of stick construction on performance of hockey shots[Symbol font/0x2D] teaches:
 a shooting protocol corresponding to a sequence of shots taken with a hockey stick, wherein the shooting protocol is characterized by execution of a sequence of hockey shots including at least one wrist shot and at least one slap shot (Wu pgs. 32-32, “Forty subjects (20 males and 20 females) completed the consent form and volunteered to participate in both shooting and general strength tests of this study” and “Each subject took three slap and three wrist shots with the three stick types in random order”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shooting protocol of Bentley to include the sequence of shots including a wrist shot and slap shot, as taught by Wu.  One of ordinary skill in the art before the effective filing date would have been motivated to make this modification because slap and wrist shots are the most important shots in playing hockey (Wu, pg. 15).

Claim 2, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses, further comprising: 
outputting the at least one recommended hockey stick feature via a graphical user interface of the computer (¶ [0076] “select the make/model of the piece of equipment for presentation to the user”; ¶ [0079] “hockey stick”).

Claim 4, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses wherein the at least one recommended hockey stick feature includes a specific model of hockey stick selected from a plurality of models of hockey sticks (“select the make/model” and “provide a list of make and model of the lowest showing golf shaft” ¶ [0076]; ¶ [0079] “hockey stick”).

Claim 8, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses wherein the at least one recommended hockey stick feature includes a resistance to flex of a shaft of the hockey stick (see “For example, if the user is swing too stiff of a golf club, then the golf club may be taking power out of the swing by slowing down before impacting a golf ball, while a more flexible shaft would speed up before impacting a golf ball” ¶ [0106]).

Claim 9, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses further comprising obtaining a height and a weight of the subject, wherein the determining is a function of the height and the weight of the subject (see “broadcast the images to enable a multiplicity of viewers to order a custom fitted piece of equipment over a network, for example by specifying their height or other dimensions” ¶ [0087]; “weight” ¶ [0092]).

Claim 15, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses wherein the gathering sensed data from a sensor comprises receiving images from a camera (see “command the camera 130 to obtain an image or images, for example of the user during an athletic movement” in ¶ [0080]).

Claim 16, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses and wherein gathering sensed data from a sensor comprises obtaining data from at least one inertial motion sensor attached to equipment of the subject (¶ [0078]; see “a motion capture element implemented as a wireless inertial measurement unit” ¶ [0111]).

Claim 17, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses and wherein gathering sensed data from a sensor comprises obtaining data from at least one inertial motion sensor set into motion by the subject (¶¶ [0078]-[0079]; “a wireless inertial measurement unit, and an embodiment as configured to couple with a weight port of a golf club for example” ¶ [0111]).

Claim 33, the combination of Bentley in view of Bose teaches the computer-implemented method defined in claim 1. Bentley further discloses wherein the at least one recommended hockey stick feature comprises a set of recommended features (see “make and model of the lowest scoring golf shaft” in ¶ [0014]; see “this enables a user of a similar size, range of motion and speed to data mine for the best performance equipment, e.g., longest drive, lowest putt scores, highest winning percentage, etc.” in ¶ [0075]), the method further comprising: 
comparing the set of recommended features with predefined sets of features that characterize respective variants of the item of equipment (see “determine which club performs better, for example in conjunction with size, range of motion, or speed of the user” and “standard length” in ¶ [0020]; ¶ [0097]); and
identifying at least one of the variants as a candidate variant based on the comparing (see “select the make/mode of the piece of equipment for presentation to the user” in ¶ [0076]).

Claim 34, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 33. Bentley further discloses wherein identifying at least one of the variants based on the comparing comprises identifying as a candidate variant a variant for which the corresponding set of features most closely matches the set of recommended features (¶ [0076] “search through the closest parameter users and choose the one with the maximum or minimum performance or score or distance of hitting, etc., and select the make/model of the piece of equipment”).

Claim 38, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses wherein the at least one performance indicator comprises a plurality of performance indicators (¶ [0013] “accept motion inputs from a given motion capture sensor to measure a user’s size, range of motion, speed and/or acceleration”), and wherein determining at least one recommended hockey stick feature of an item of equipment based at least in part on the at least one performance indicator comprises:
comparing the performance indicators to sets of baseline values corresponding to respective variants of the item of equipment (see “this enables a user of a similar size, range of motion and speed to data mine for the best performance equipment, e.g., longest drive, lowest putt scores, highest winning percentage” in ¶ [0075]; see “search through the closest parameter users and choose the one with the maximum or minimum performance or score or distance of hitting, etc., and select the make/model of the piece of equipment” in ¶ [0076]); and 
identifying at least one of the variants based on the comparing (see “search through the closest parameter users and choose the one with the maximum or minimum performance or score or distance of hitting, etc., and select the make/model of the piece of equipment” in ¶ [0076]);
wherein the at least one recommended hockey stick feature comprises an indication of the at least one identified variant (see “provide a list of make and model of the lowest scoring golf shaft, or longest hitting baseball bat associated with a similar size/range of motion/speed user” in ¶ [0076]).

Claim 39, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 38. Bentley further discloses wherein each variant is characterized by a combination of equipment features and wherein the indication of the at least one identified variant comprises at least one of the equipment features that characterizes the at least one identified variant (see “Embodiments may present information associated with a grip or length of the optimally sized piece of equipment, or stiffness, or model or manufacturer, or any combination thereof” in ¶ [0015]; see “The information for the best performing make/model and size of the piece of equipment is presented to the user at 1188” in ¶ [0076]).

Claim 40, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 38. Bentley further discloses wherein identifying at least one of the variants based on the comparing comprises identifying a variant for which the corresponding baseline values most closely match the performance indicators (see “search through the closest parameter users and choose the one with the maximum or minimum performance or score or distance of hitting, etc., and select the make/model of the piece of equipment” in ¶ [0076]).

Claim 42, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 38. Bentley further discloses wherein the comparing comprises scoring the variants to obtain a score for each of the variants, and wherein the identifying at least one of the variants comprises identifying a variant for which the score is highest (see “choose the one with the maximum … score or distance of hitting, etc., and select that make/model of the piece of equipment for presentation to the user” in ¶ [0076]).

Claim 47, Bentley discloses a system comprising:
a sensor (¶ [0014] “motion capture sensor”; ¶ [0080] “command the camera 130 to obtain an image or images, for example of the user during an athletic movement”); and
a processor coupled to the sensor (¶ [0091] “computer 160 includes processor 161” and “mobile device 101 and motion capture element 111 can communicate with one another” ; Fig. 1) and configured to gather sensed data from the sensor corresponding to the subject’s taking of shots with a hockey stick, to prompt a subject to perform a shooting protocol … before execution thereof by the subject (¶ [0014] “prompt the first user to move the piece of equipment through a movement. The application is further configured to accept a third motion capture data from the motion capture sensor for the movement via the wireless communication interface and calculate a speed for the movement based on the third motion capture data.”; ¶ [0026] “One or more embodiments of the invention enable Elasticity Inertia or EI measurement of sporting equipment and even body parts for example.  Placement of embodiments of the sensor along the shaft of a … hockey stick … enables measurement”), and to process the sensed data in accordance with the shooting protocol to determine at least one recommended hockey stick feature (¶ [0076] “the application is configured to calculate a correlation at 1187 between the distance and the speed for the first user with respect to a plurality of other users and present information associated with an optimally fit or sized piece of equipment associated with other users”; ¶¶ [0078]-[0079]).
Bentley does not disclose limitations associated with the shooting protocol being characterized by execution of a sequence of hockey shots including a wrist shot and a slap shot.  
However, Wu [Symbol font/0x2D]which like Bentley is directed to examining various types of stick construction on performance of hockey shots[Symbol font/0x2D] teaches:
 a shooting protocol corresponding to a sequence of shots including at least one wrist shot and at least one slap shot (Wu: pgs. 32-32, “Forty subjects (20 males and 20 females) completed the consent form and volunteered to participate in both shooting and general strength tests of this study” and “Each subject took three slap and three wrist shots with the three stick types in random order”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shooting protocol of Bentley to include the sequence of shots including a wrist shot and slap shot, as taught by Wu.  One of ordinary skill in the art before the effective filing date would have been motivated to make this modification because slap and wrist shots are the most important shots in playing hockey (Wu, pg. 15).

Claim 50, Bentley discloses an equipment recommendation system, comprising: 
a camera configured to produce images representative of execution of shooting protocol by a subject with a hockey stick (¶ [0070] “The motion capture sensor(s) may couple with the user or piece of equipment via mount 192, for example to a … hockey stick”; ¶ [0080] “command the camera 130 to obtain an image or images, for example of the user during an athletic movement”; ¶[0084] “For example, when a user performs a motion event, such as swinging, hitting, striking, or any other type of motion-related activity, the system is able to associate the motion event with locations on the user, or equipment such as a golf club, racket, bat, glove, or any other object”);
an I/O interface (see “mobile device 101” in ¶ [0079]); and 
a processor connected to the camera via the I/O interface and configured to extract parameters from the images, to prompt a subject to perform a shooting protocol… before execution thereof by the subject (¶ [0014] “Embodiments of the system perform motion capture and/or display with an application for example that executes on mobile device having a visual display and an optional camera” and “In one or more embodiments, the application is further configured to prompt the first user to couple the motion capture sensor to a piece of equipment and prompt the first user to move the piece of equipment through a movement”; ¶ [0084] “In one or more embodiments, the computer 140 is coupled with the wireless communication interface 106 and the at least one camera”), and to output, via the I/O interface, a hockey stick recommendation for the subject that is based on the parameters and on the shooting protocol (¶ [0076] “In one or more embodiments, the application is configured to calculate a correlation at 1187 between the distance and the speed for the first user with respect to a plurality of other users and present information associated with an optimally fit or sized piece of equipment associated with other users” and “The system may then search through the closest parameter users and choose the one with the maximum or minimum performance or score or distance of hitting, etc., and select the make/model of the piece of equipment for presentation to the user”; ¶ [0079] “piece of equipment … for example to a golf club, or baseball bat, tennis racquet, hockey stick, weapon, stick, sword, or any other piece of equipment for any sport”).
Bentley does not disclose limitations associated with the shooting protocol being characterized by execution of a sequence of hockey shots including a wrist shot and a slap shot.  However, Wu [Symbol font/0x2D]which like Bentley is directed to examining various types of stick construction on performance of hockey shots[Symbol font/0x2D] teaches:
 a shooting protocol characterized by execution of a sequence of shots including at least one wrist shot and at least one slap shot (Wu: pgs. 32-32, “Forty subjects (20 males and 20 females) completed the consent form and volunteered to participate in both shooting and general strength tests of this study” and “Each subject took three slap and three wrist shots with the three stick types in random order”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shooting protocol of Bentley to include the sequence of shots including a wrist shot and slap shot, as taught by Wu.  One of ordinary skill in the art before the effective filing date would have been motivated to make this modification because slap and wrist shots are the most important shots in playing hockey (Wu, pg. 15).

Claim 54, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses wherein the at least one performance indicator associated with execution of the shooting protocol includes an indication of at least one of:
… hand movement time during execution of a hockey shot (FIG. 6; ¶ [0106] “FIG. 6 illustrates a detailed drill down into the motion analysis data to display including overall efficiency, head, torso, hip, hand, club, left and right foot segment efficiencies”; ¶ [0123] “One or more embodiments of the system may calculate an efficiency based on relative times of the peaks of the hips, shoulders, arms and club for example…By obtaining a large number of timelines from various professional athletes and determining average amplitudes of angular velocities of various body parts and/or timings, then more refined versions of the efficiency equation may be created and utilized.”; ¶¶ [0125]-[0126]; ¶¶ [0138]-[0140] “club handle speed”)
Bentley does not disclose the following limitations, however Wu further teaches wherein the at least one performance indicator associated with execution of the shooting protocol includes an indication of at least one of: 
a distance between the subject's hands on the hockey stick (Wu: pgs. 37-38 “As
a result, the distance between the upper and the lower hands was greater in slap
(0.602 ±0.125 m) than the wrist (0.337 ± 0.058 m) shot”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the performance indicator of Bentley in view of Wu to include the distance between the subject’s hands, as taught by Wu.  One of ordinary skill in the art before the effective filing date would have been motivated to make this modification because athletes and players must seek every possible winning edge that they can obtain in various aspect such as in physiology and equipment (Wu: pg. 10). 

Claim 55, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses wherein the at least one performance indicator associated with execution of the shooting protocol includes an indication of at least one of:
… a portion of a body of the subject that is a main segment for energy generation (¶ [0104]; ¶ [0123] “One or more embodiments of the system may calculate an efficiency based on relative times of the peaks of the hips, shoulders, arms and club for example. In one or more embodiments of the invention utilizing more than one motion capture element, for example on the handle and club head, the angular velocity Wa of the handle is divided by the angular velocity Wc of the club head to calculate efficiency with more information. By obtaining a large number of timelines from various professional athletes and determining average amplitudes of angular velocities of various body parts and/or timings, then more refined versions of the efficiency equation may be created and utilized”).
Bentley does not teach the following limitations, however Wu further teaches wherein the at least one performance indicator associated with execution of the shooting protocol includes an indication of at least one of: 
a shooting stance of the subject (Wu: pg. 26 “In Appendix A, it summarized all previous studies done on shot velocity in both slap and wrist shots while standing stationary and in skating motion”; see Appendix A on pg. 51). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the performance indicator of Bentley in view of Wu to include the shooting stance of the subject, as taught by Wu.  One of ordinary skill in the art before the effective filing date would have been motivated to make this modification because athletes and players must seek every possible winning edge that they can obtain in various aspect such as in physiology and equipment (Wu: pg. 10). 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Wu and further in view of Stefanyshyn et al. (US 2017/0136326 A1 [previously recited]).
Claim 7, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1. The combination of Bentley in view of Wu does not disclose the following limitation, however Stefanyshyn et al., hereinafter referred to as “Stefanyshn” [Symbol font/0x2D]which like Bentley is related generating equipment recommendations[Symbol font/0x2D]  teaches wherein the at least one recommended hockey stick feature includes a blade pattern of the hockey stick (Stefanyshyn  ¶ [0121]-[0123] “The approaches of Example I and of Example II may be combined to match a blade pattern for accuracy and a shaft stiffness for velocity. The player may take shots with different test hockey sticks sequentially to provide separate test data for matching the player with a functional group to identify a design parameter of the hockey stick”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommended feature of Bentley in view of Wu to include the blade pattern of the hockey stick, as taught by Stefanyshyn.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Bentley to include the blade pattern of Stefanyshyn in order to identify a design parameter, such as a blade pattern, of the hockey stick to improve shot velocity, accuracy, or both (Stefanyshyn: ¶ [0123]).

Claim 18, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses wherein the at least one performance indicator associated with execution of the shooting protocol includes an indication of at least one of: 
…a maximum angular velocity of the hockey stick during execution of a hockey shot (FIG. 24 and 25; ¶¶ [0059]-[0060]; ¶ [0079 “hockey stick”; ¶ [0123] “FIG. 24 illustrates a timeline display of motion analysis data that shows multiple sensor angular speeds obtained from multiple sensors on a user and on a piece of equipment”).
The combination of Bentley in view of Wu does not explicitly teach limitations associated with a puck impulse time.  However Stefanyshyn [Symbol font/0x2D]which like Bentley is related generating equipment recommendations[Symbol font/0x2D]   further teaches wherein the at least one performance indicator associated with execution of the shooting protocol includes an indication of a puck impulse time during execution of a hockey shot (Stefanyshyn ¶ [0009] “The database includes data of the same or comparable type to that which is recorded during the test shot. The database includes data of one or more strong performance metrics, such as puck velocity, accuracy, transfer and return of energy, contact time between the blade and the puck, impulse, or peak force”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the performance indicator of Bentley in view of Wu to include a puck impulse time, as taught by Stefanyshyn.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Bentley to include the puck impulse time of Stefanyshyn in order to identify a design parameter, such as a blade pattern, of the hockey stick to improve shot velocity, accuracy, or both (Stefanyshyn: ¶ [0123]).

Claim(s) 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Wu, and further in view of Bose (US 2016/0322078 A1 [previously recited]).
Claim 20, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  Bentley further discloses further comprising processing a time sequence of images containing motion of the subject… (¶ [0079] “Mobile computer 101 stores images/video of the user and receives the motion capture data for the events/hits/shots/motion … and then performs any local analysis and display performance data on the mobile device”)
The combination of Bentley in view of Wu does not disclose processing the time sequence of images to determine a type of shot being executed by the subject.
However, Bose [Symbol font/0x2D]which like Bentley is directed to using sensors to analyze a motion activity[Symbol font/0x2D] further teaches processing a time sequence of images containing motion of the subject to determine a type of shot being executed by the subject (see “Television images may be for example analyzed to determine swing speeds and types of shots taken by historical players” in ¶ [0201] of Bose).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Bentley in view of Wu to include the processing of images to determine a type of shot being executed by the subject as taught by Bose.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Bentley to include the processing to determine a type of shot of Bose because, at the time of filing, there were no known systems that allow for motion capture elements such as wireless sensors to seamlessly integrate with sports equipment and obtain immediate visual feedback (Bose: ¶ [0014]-[0015]).

Claim 22, the combination of Bentley in view of Wu, and further in view of Bose teaches the computer-implemented method defined in claim 20.  Bentley further discloses wherein the processing of the time sequence of images comprises applying pattern recognition to the time sequence of images (¶ [0080] “the cameras may be utilized to create a three-dimensional data set through image analysis of the visual markers for example.  This allows for distances and positions of visual markers to be ascertained and analyzed” and “image analysis on the images and/or video may be performed to determine make/model of equipment … or to discover any other pattern in the data”). 

Claim 23, the combination of Bentley in view of Wu, and further in view of Bose teaches the computer-implemented method defined in claim 20.  Bentley does not disclose the following limitation, however Wu further teaches wherein at least part of the processing of the time sequence of images occurs during execution of the shooting protocol (Wu: pg. 26 “Shot mechanics were evaluated by simultaneously recording ground reaction forces from a force plate platform and stick kinematics from a high-speed video system (480 frames/second)”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing of Bentley in view of Wu to be performed at least partly during execution of the biomechanical protocol as taught by Wu.  One of ordinary skill in the art before the effective filing date would have been motivated to make the modification because dynamic stick shaft responses during the impact of the shot are currently unclear, therefore, more researches are needed to address in this area (Wu: pgs. 10-11).

Claim 24, the combination of Bentley in view of Wu, and further in view of Bose teaches the computer-implemented method defined in claim 23.  The combination of Bentley in view of Wu does not disclose the following limitation, however Bose further teaches:
wherein all of the processing of the time sequence of images occurs after execution of the shooting protocol has completed (see “The shots may be sent to computer 105 and any image processing required may be performed on computer 105 and broadcast to a television audience for example” in ¶ [0189] of Bose).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing of Bentley in view of Wu to be performed after execution of the biomechanical protocol as taught by Bose.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Bentley to include the processing after execution of the biomechanical protocol of Bose so that other images and videos from other players having mobile devices can be utilized on a mobile device related to another user without having to switch mobile phones (Bose: ¶ [0189]).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Wu and further in view of Tison et al. (CA 2,146,527 [previously recited]).
Claim 30, the combination of Bentley in view of Wu teaches the computer-implemented method defined in claim 1.  The combination of Bentley in view of Wu does not disclose the following limitations, however Tison [Symbol font/0x2D]which like Bentley is directed to measuring the speed  hockey shots[Symbol font/0x2D] further teaches: receiving an input from a user, the input specifying the shooting protocol from a plurality of shooting protocols (pg. 9, lines 10-15 of Tison “a person (not shown) uses the keyboard 31 (Figure 6) to select a wrist shot or a slap shot”).
It would have been obvious to one of ordinary skill in the art to include in the shot analysis system of Bentley the ability to identifying a shooting protocol, including a wrist shot and a slap shot, before execution thereof by the subject since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 31, the combination of Bentley in view of Wu, and further in view of Tison teaches the computer-implemented method defined in claim 30.  Bentley further discloses further comprising issuing instructions to the subject to carry out the shooting protocol (see “prompt the first user to move the piece of equipment through a movement at 1185” in ¶ [0076]).


Response to Arguments
Examiner notes that upon further consideration of the claims in light of the disclosure, the claims are considered to be directed to an abstract idea without significantly more, and as such a rejection is set forth above.
Applicant’s arguments filed 09/19/2022, with respect to 35 USC § 103, have been fully considered but are moot under new grounds of rejection relying on Wu, Tong-Ching Tom "The Performance of the Ice Hockey Slap and Wrist Shots: The Effects of Stick Construction and Player Skill." to teach wherein the shooting protocol is characterized by execution of a sequence of hockey shots including at least one wrist shot and at least one slap shot.
	For at least these reasons, the Examiner is maintaining a § 103 rejection of the independent claims as being unpatentable over Bentley in view of Wu.  Accordingly, the dependent claims also remain rejected.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference V (Flemming, Andrew) describes studies which used computers to examine the dynamic interaction of hand grip and ice hockey stick flexion during slap shots and wrist shots.
NPL Reference W (Kays BT, Smith LV) describes a study using high-speed video to examine the effects of stick stiffness and swing motion on puck speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625